ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
BY THE COURT:
The opinion rendered by this court in this matter, United States v. Merchants National Bank of Mobile, 772 F.2d 1522 (11th Cir.1985), is hereby vacated. The judgment of the district court is vacated. The case is remanded to the district court for disposition in accord with the order of the Supreme Court of the United States dated January 27, 1987 and the opinion of the Court in the case of Jersey Shore State Bank v. United States, 479 U.S. -, 107 S.Ct. 782, 93 L.Ed.2d 800 (1987).